Citation Nr: 1828795	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  15-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for bronchial asthma, currently rated as 60 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from December 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal of an October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2012 rating decision granted the Veteran's claim of entitlement to service connection for bronchial asthma; a 30 percent disability rating was assigned effective September 21, 2001 and a 60 percent disability rating was assigned effective April 15, 2010.  In his August 2013 notice of disagreement, and again in the January 2015 substantive appeal, the Veteran indicated that he disagreed with the current, 60 percent disability evaluation assigned effective April 15, 2010.  As such, the initial, 30 percent disability rating, in effect September 21, 2001 to April 14, 2010 is not for consideration here.  

As a preliminary matter, a claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran did not formally file a claim of entitlement to a TDIU.  However, in multiple statements and his August 2013 notice of disagreement, the Veteran indicated that his service-connected bronchial asthma precludes him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  


FINDINGS OF FACT

1.  The Veteran's service-connected bronchial asthma has been manifested by no worse than FEV-1 of 45 percent and FEV-1/FVC of 46 percent, with daily oral bronchodilator therapy and anti-inflammatory medication and without use of corticosteroids or other immune-suppressive.

2.  The Veteran's service-connected disability renders him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 percent for bronchial asthma are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claim of entitlement to service connection, as well as the downstream claim of entitlement to an increased disability rating; the letters also explained the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that no VCAA notice was provided as to the Veteran's claim of entitlement to TDIU.  Nonetheless, in this decision, the Board is granting the claim.  Further discussion of the VCAA as to the claim of entitlement to TDIU is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to his claim for an increased disability rating.  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file. The examination report contains all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes that the most recent examination is dated in April 2012.  However, the Veteran has not alleged that his symptoms have worsened since that time; the Veteran alleges that the rating assigned is inadequate to account for his symptomatology.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disability on appeal has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

The Veteran's asthma currently is rated as 60 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Diagnostic Code 6602 rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Asthma is evaluated using the following tests:  (1) Forced Expiratory Volume in one second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC).  See 38 C.F.R. § 4.97.   Under Diagnostic Code 6602, a 10 percent evaluation is warranted for FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent disability evaluation is assigned where there is FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.   A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).

Pulmonary function test results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the pulmonary function test results that allow the most favorable disability rating to the Veteran.

After a review of all the evidence, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 60 percent disability evaluation.  The clinical evidence of record, including the April 2012 VA examination report, demonstrates that the Veteran reported the use of an inhaled bronchodilator and an anti-inflammatory medication daily; he also reported the use of oral/parenteral corticosteroids.  The Veteran denied antibiotic use, outpatient oxygen therapy, and use of other immunosuppressives.  The y of physician's visits for exacerbations, but denied a history of respiratory failure and incapacitating episodes.  There was also no evidence of cardiopulmonary complications.  Pulmonary function testing was FVC at 79 percent predicted, FEV-1 at 67 percent predicted, and FEV-1/FVC was 66 percent predicted pre-bronchodilator and FVC at 100 percent predicted, FEV-1 at 87 percent predicted, and FEV-1/FVC at 67 percent predicted post-bronchodilator.  Therefore, the Board finds that the Veteran's symptomatology fits most closely within the criteria for the currently assigned 60 percent disability evaluation.

The Board also considered the Veteran's statements that he should be granted a higher rating based, in part, on his lay statements.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Board acknowledges that, according to the Veteran's various statements, his service-connected bronchial asthma is not adequately compensated by the 60 percent disability rating, and that he should be granted a 100 percent disability rating.  However, the VA examiner found that the Veteran's service-connected bronchial asthma was as previously characterized.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  More competent evidence concerning the nature and extent of the Veteran's service-connected bronchial asthma was provided by the medical personnel who have examined him during the current appeal and who have rendered a pertinent opinion in conjunction with the evaluation; the Board notes that the VA and private treatment reports do not show that the Veteran's symptoms were worse than at the VA examination, and the Veteran has not made such an allegation.  Likewise, the Board again points out that the Veteran has not asserted that his symptoms are worsening, just that he feels that the level of compensation for his service-connected bronchial asthma is inadequate.  The medical findings (as provided in the examination report and clinical findings) directly address the criteria under which the disability is evaluated. As such, the Board finds these records to be probative. 

Regardless, even resolving all doubt in his favor, a higher rating still could not be assigned.  The Board must follow the rating schedule which evaluates asthma on the results of pulmonary function tests (or other criteria as described above).

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2017).

The Veteran seeks entitlement to TDIU based on his service-connected bronchial asthma.  

The Veteran is assigned a 60 percent disability rating for his service-connected bronchial asthma; he has no other service-connected disabilities.  As such, the Veteran meets the schedular criteria for TDIU.  The Board notes that the Veteran was granted the 60 percent disability rating effective April 15, 2010, and that he does not meet the schedular criteria for TDIU prior to April 15, 2010; prior to that date, TDIU must be considered under 38 C.F.R. § 4.16(b).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Based on the evidence of record, the Board finds that the Veteran's service-connected bronchial asthma renders him unable to obtain or sustain substantially gainful employment.  Specifically, the Board notes that the April 2012 VA examination report reflects that the VA examiner found that the Veteran's history and examination findings supported the contention that the Veteran's service-connected bronchial asthma renders him unemployable.  In this regard, the Board notes that the April 2012 VA examiner noted that the Veteran would have difficulty with obtaining and maintaining employment as his bronchial asthma impacts his ability to work secondary to environmental concerns such as dust, mold, and pollen, which can aggravate the Veteran's bronchial asthma.  The VA examiner also noted that the Veteran's ability to walk distances varied based on the Veteran's daily condition and that the Veteran's daily nebulizer treatments interfered with the Veteran's daily activities and work.  The VA examiner further noted that physical activities involving heavy exertion would exacerbate the Veteran's bronchial asthma.  

Given the evidence, the Board finds that he is entitled to TDIU effective April 15, 2010.  

With regard to the period prior to April 15, 2010, the evidence does not support a finding of unemployability due solely to his bronchial asthma.  The medical evidence for the rating period prior to April 15, 2010 reflects that the Veteran's bronchial asthma, standing alone, did not impair his occupational functioning.  Thus, for this period, the evidence does not warrant referral of his TDIU claim to the Director of Compensation Services for extraschedular consideration. Accordingly, entitlement to TDIU is granted effective April 15, 2010.



ORDER

Entitlement to a disability evaluation in excess of 60 percent for bronchial asthma for the period since April 15, 2010 is denied.

Entitlement to TDIU is granted for the period from April 15, 2010.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


